—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Griffin, J.), rendered October 21, 1993, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his prior conviction in New Jersey for distribution of a controlled dangerous substance (see, NJ Stat Annot § 24:21-19 [A] [a] [1]) could not serve as a predicate felony in New York is without merit (see, People v Martinez, 196 AD2d 849). Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ., concur.